Citation Nr: 0819955	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-30 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1. Entitlement to service connection for residuals of a left 
great toe (claimed as foot) fracture.

2. Entitlement to service connection for residuals of a 
maxillofacial injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1952 to June 
1956, and from June 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied the veteran's claims of 
entitlement to service connection for residuals of foot 
fracture and residuals of maxillofacial injury.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

These matters must be remanded for the following reasons.

First, pertinent records in the form of VA medical treatment 
records dated form August 2007 to October 2007 were 
associated with the claims folder subsequent to the most 
recent Supplemental Statement of the Case from the RO.  The 
evidence was not accompanied by the veteran's waiver of 
initial RO review.  Therefore, this matter must be remanded 
for RO readjudication of the veteran's claims.  See 
generally, 38 C.F.R. § 20.1304; Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Second, such VA medical treatment records appear to be 
incomplete, and some pages are illegible.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); See also 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, these 
matters must be remanded to obtain any pertinent VA records 
regarding the veteran's claimed disabilities.

Third, with respect to the veteran's claim of service 
connection for maxillofacial injury, the veteran's service 
medical records indicate a March 1961 injury involving a coal 
chisel, which broke at least two teeth.  In his May 2006 
notice of disagreement, the veteran claimed that he was seen 
at Davis Park Hospital in Rhode Island for dental treatment 
immediately after his period of service in 1961.  In a May 
2008 statement, he claimed that, about five years after his 
period of service, he was seen at Davis Park Hospital in 
Rhode Island for repair work and had a new bridge made to 
replace his teeth, and that now he needs them replaced again.  
The record indicates that an attempt was made to obtain 
dental records from the VA Medical Center in Providence for 
the period of May 1963 to December 1963.  However, there are 
no records from the 1960s in the claims folder from the VA 
Medical Center in Providence regarding the veteran's claimed 
maxillofacial injury, and no indication that the RO attempted 
obtain any such records other than those from the time period 
of May 1963 to December 1963.  As these records are relevant 
to the veteran's service connection claim, the RO must 
attempt to obtain such records and associate them with the 
claims folder.

Fourth, VA medical treatment records, dated in August 2007, 
indicate a diagnosis of degenerative changes to the veteran's 
left great toe.  The veteran's service medical records 
indicate that, in October 1953, the veteran suffered a linear 
fracture of the medial head of the distal phalanx of the 
first digit of the left foot.  Thus, a VA examination is 
required to determine the etiology of any current left great 
toe condition, including whether any current toe condition is 
related to the veteran's in-service toe injury.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this regard, the Board notes that, after all relevant 
records have been obtained and reviewed, if current residuals 
of a maxillofacial injury are found, the veteran should be 
afforded a VA etiology examination with respect to his 
claimed residuals of an in-service maxillofacial injury.

Accordingly, the case is REMANDED for the following action:

1.	Please obtain all VA medical treatment 
records from the Providence VA Medical 
Center that pertain to the veteran's 
claimed residuals of a left great toe 
or foot fracture and residuals of 
maxillofacial injury, and associate 
such records with the claims folder.  
Specifically, such records should 
include any from the period of 1961 to 
1968 that pertain to the veteran's 
claimed residuals of maxillofacial 
injury, and any from the period of 
August 2007 to the present that pertain 
to the veteran's claimed residuals of a 
left great toe or foot fracture and 
residuals of maxillofacial injury.  Any 
unsuccessful attempts to obtain such 
records should be documented and 
associated with the claims folder.

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current residuals of left great toe 
or foot fracture.  The claims folder 
and a copy of this Remand must be 
provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Based on 
examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
left great toe or foot disorder, and 
(2) whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that any such disorder 
was incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

3.	If any records obtained show a current 
maxillofacial or dental disorder, the 
RO should schedule the veteran for an 
examination by a VA examiner with the 
appropriate expertise in order to 
determine the nature and etiology of 
any current residuals of maxillofacial 
injury.  The claims folder and a copy 
of this Remand must be provided to the 
examiner for review.  The examiner 
should note in the examination report 
that he or she has reviewed the claims 
folder.  Based on examination findings 
and a review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
has a current maxillofacial or dental 
disorder, and (2) whether it is at 
least as likely as not (whether there 
is a 50 percent chance or more) that 
any such disorder was incurred or 
permanently aggravated during the 
veteran's period of service, or is 
otherwise etiologically related to the 
veteran's period of service in any way.  
A complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination should be associated with 
the claims folder.

4.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



